ATTACHMENT TO NOTICE OF ALLOWABILITY
Drawings
The drawings were received on 7/6/2021.  These drawings are accepted by the examiner.
Allowable Subject Matter
Claims 1-6, 11-13, and 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including a radiation beam intensity modulation device comprising: a control circuitry; and a 3 dimensional (3D) array of cells, wherein said control circuitry is arranged to control each cell of said 3D array of cells arranged, responsive to said control circuitry, to be switched between an attenuating state and a transparent state, wherein, in said attenuating state, each of said cells attenuates radiation by a predetermined amount, and wherein, in said transparent state, said respective cell each of said cells does not substantially attenuate radiation, wherein said 3D array of cells comprises a 2 dimensional (2D) array of columns of said cells, each of said columns of said cells comprising a respective plurality of said cells.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein, for each of said columns of said cells, each cell is arranged to be in fluid communication with an adjacent cell of the respective column, in the manner as required by Claim 1.
With respect to Claim 12, the prior art of record teaches many of the elements of the claimed invention, including a radiation beam intensity modulation method, the method comprising alternately switching each cell of a 3 dimensional (3D) array of cells between an attenuating state and a transparent state, wherein, in the attenuating state, each of the cells attenuates radiation by a predetermined amount, and wherein, in the transparent state, each of the cells does not substantially attenuate radiation, wherein the 3D array of cells comprises a 2 dimensional (2D) array of columns of the cells, each of said columns of the cells comprising a respective plurality of the cells.
However, the prior art of record fails to teach or fairly suggest the method wherein, for each of said columns of said cells, each cell is arranged to be in fluid communication with an adjacent cell of the respective column, in the manner as required by Claim 12.
With respect to Claim 18, the prior art of record teaches many of the elements of the claimed invention, including a radiation beam intensity modulation device comprising: a control circuitry; a 3 dimensional (3D) array of cells, each cell of said array of cells arranged, responsive to said control circuitry, to be switched between an attenuating state and a transparent state; and attenuating material, each of said cells arranged to contain there within said attenuating material when in said attenuating state and not contain there within said attenuating material when in said transparent state, wherein the 3D array of cells comprises a 2 dimensional (2D) array of columns of the cells, each of said columns of the cells comprising a respective plurality of the cells.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein, for each of said columns of said cells, each cell is arranged to be in fluid communication with an adjacent cell of the respective column, in the manner as required by Claim 18.
Claims 2-6, 11, 13, 17, and 19-26 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 7/6/2021, with respect to objections to the drawings, 35 USC 112 rejections, and prior art rejections of the claims have been fully considered and are persuasive.  The objections to the drawings, 35 USC 112 rejections, and prior art rejections of the claims have been overcome by the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        09/13/2021